 MAYO CLINICMayo ClinicandHotel,Hospital,Restaurantand Tavern Employees LocalNo. 21. CaseAO-102.June 5, 1967ORDER DISMISSING PETITION FORADVISORY OPINIONOn May 1, 1967, Mayo Clinic, herein called thePetitioner, filed a petition pursuant to Section102.98 and 102.99 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,requesting an Advisory Opinion to the effect that theBoard would assert jurisdiction with respect to arepresentation proceeding involving the Petitioner'semployees. There is presently pending before theMinnesota State Labor Conciliator, herein calledState Conciliator, a petition for the investigation andcertificationofabargaining representative ofemployees of the Petitioner filed by Hotel, Hospital,Restaurant and Tavern Employees Local No. 21,herein called the Union, having Docket No., NoticeNo. 67-R-1409. Thereafter, the Union filed aresponse with a copy of its brief to the StateConciliator urging him to accept jurisdiction.The Board has duly considered the allegations ofIWalker Butler,PresidingJudge (Upper Lakes Shipping, Ltd),138 NLRB 221,Mt. Pleasant Public Utilities,156 NLRB 792SeeThe Trustees of Columbia Universityinthe City of NewYork,97 NLRB 424,University of Miami,Instituteof Marine165 NLRB No. 29181the petition and response. The Board's AdvisoryOpinion proceedings "are designed primarily todeterminequestionsof jurisdiction by application oftheBoard'sdiscretionarystandardstothe`commerce' operations of an employer."' Thepetition details commerce data allegedly pertinent tothe Board's discretionary standards. But the entiresubmissionraisesthebasicunderlying issuewhether the Petitioner, a nonprofit voluntaryassociation of physicians and surgeons, the majoractivityofwhich is providing medical care forpatients, is through all its activities and relationshipsa nonprofit hospital excluded from the definition of"employer" in Section 2(2) of the Act. Also involvedmay be a question of the status of Mayo Clinic as aneducational and research institution.2 The formerissuedoes not fall within the intendment of theBoard's Advisory Opinion rules,3 and thelatter issuehas not been presented with sufficient clarity ordetail to permit its resolution. Since each is athreshold question which must be determined beforeconsideration of the applicability of the Board'sdiscretionarycommercestandards, the petitionherein will be dismissed.Accordingly,it ishereby ordered that, for thereasons set forth above, the petition for an AdvisoryOpinion herein be, and it hereby is, dismissed.ScienceDivision,146 NLRB 1448, ofWoods Hole OceanographicInstitution,143 NLRB 568'Mt Pleasant Public Utilities, supra, Upper Lakes Shipping,Ltd, supra, Interlake Steamship Company and Pickands Mather&Co,138NLRB576299-352 0-70-13